Citation Nr: 0216540	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, characterized as residuals of 
laminectomy of the lumbar spine with fusion of L4-S1.

2.  Entitlement to service connection for a seizure disorder, 
claimed as black out spells.

(Additional issues of entitlement to service connection for a 
lumbar spine disability and for bilateral hearing loss will 
be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1966.

In March 1982 the Board denied the veteran's claim of service 
connection for a lumbar spine disability.  

This appeal is from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a lumbar spine disorder and denied 
his claim for service connection for a seizure disorder. 

The Board is undertaking additional development on the claim 
of entitlement to service connection for a lumbar spine 
disorder, which will be reopened below, and on the claim of 
entitlement to service connection for bilateral hearing loss 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate de novo decision addressing these 
claims.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The evidence before the Board in March 1982 revealed that 
the veteran had a underwent a laminectomy and spinal fusion 
for a ruptured disc in June 1974, but none of the evidence 
indicated that this disorder began in active service or was 
caused by any incident during service.

3.  In March 1982, the Board denied the veteran's claim for 
service connection for a lumbar spine disorder.  

4.  Additional evidence added to the record since the March 
1982 Board decision reflecting the possibility that the 
veteran's lumbar spine disorder is a result of the lumbar 
punctures in service is neither cumulative nor redundant and 
is so significant that it must be considered to fairly decide 
the merits of the claim.

5.  On August 25, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his claim for entitlement 
to service connection for a seizure disorder is requested.  


CONCLUSIONS OF LAW

1.  The Board's decision in March 1982 denying entitlement to 
service connection for a lumbar spine disorder is final.  38 
U.S.C. § 4004 (1976) (recodified at 38 U.S.C.A. § 7104 (West 
1991)); 38 C.F.R. § 19.104 (1981) (now 38 C.F.R. 
§ 20.1100 (2002)).  

2.  New and material evidence has been received since the 
March 1982 Board decision, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The criteria for withdrawal of a Substantive Appeal of 
the issue of entitlement to service connection for a seizure 
disorder claimed as black out spells by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Lumbar Spine Disorder

Factual Background

In his original claim filed for VA disability benefits, filed 
in November 1966, the veteran did not claim a back disability 
or hearing loss.  In a claim filed in March 1978, the veteran 
alleged entitlement to service connection for a back 
condition for which he said he was treated in September 1966 
while stationed at the El Toro base in California and at 
Balboa Hospital at San Diego, California.  

Evidence of record prior the Board's March 1982 decision 
includes the following: 

The veteran's service medical records reflect normal findings 
regarding the spine on the May 1964 enlistment examination.  
The veteran denied potentially relevant symptoms on an 
accompanying report of medical history.   

In July 1966, the veteran was hospitalized following a second 
"black out" episode.  While hospitalized he underwent two 
lumbar punctures, on July 8, 1966 and July 11, 1966.  About a 
week, after hospital discharge, he underwent another lumbar 
puncture.  He blacked out and fell to the floor when he left 
the examining table where the puncture was done.  He was 
examined 30 seconds after this incident, at which time his 
only complaint was of dizziness.  It was decided that he 
should be readmitted for further evaluation and he remained 
hospitalized for almost a month.  


The August 18, 1966, hospital discharge report reflects that 
during a comprehensive neurological evaluation and physical 
examination, there was a finding of some diminished sense 
noted in the left lower extremity.  No significant 
neurological findings or findings indicative of a lumbar 
spine pathology were otherwise noted.  The veteran underwent 
another lumbar puncture while hospitalized and was noted to 
have had three previous lumbar punctures.  He was also noted 
to have had psychiatric and neurological consultations during 
his hospital stay and the medical opinion was that the 
veteran's episodes of syncope were of a psychophysiologic 
origin and did not represent any primary brain or spinal cord 
disease.  The service medical records documenting the 
multiple lumbar punctures do not reflect any complaints of 
back pain after any of these procedures.  

The report of a September 1966 Medical Board conducted when 
the veteran was age 19 notes that the he was unfit for 
further service due to an emotional disorder, psychoneurotic 
in type, and that his syncopal episodes were not symptoms of 
a primary spinal cord disease.   

Private medical records include a May 1974 health insurance 
claims form/attending physician's statement, signed by J. 
Beuker, M.D., noting a diagnosis of a ruptured disc, with the 
onset of the present episode reported as February 1974.  The 
veteran gave a history of problems with his back since age 
19, and it was noted that he was scheduled for surgery.  A 
similar document of July 1974 reflects that the veteran 
underwent spinal fusion and laminectomy in June 1974.  

Lay statements by the veteran's wife, acquaintances and 
coworkers were received in June 1978.  They reflect that the 
veteran did not complain of any back problems when he entered 
the service, but that when he returned from service he had 
back complaints that persisted.  

In a June 1978 letter to VA, Dr. Beuker, an orthopedic 
surgeon, reported that he had seen the veteran in April 1974 
for complaints of discomfort in his low back, left hip and 
left leg, reportedly present for approximately two months.  
The veteran was said to have had previous problems with his 
back, starting at age 19, with many episodes of pain since 
then that would last about 2 days.  He gave a history of 
chiropractic treatment in 1967.  Dr. Beuker noted that the 
veteran underwent a laminectomy and spinal fusion for a disc 
rupture at L4 on the left.  When Dr. Beuker last saw him in 
December 1974, X-rays showed a solid spinal fusion.  

The report of an April 1979 examination by J. Bennett, D.O., 
indicates that there was no change in the scoliosis of the 
veteran's back since an examination of January 1978, and that 
there was some restricted motion.  A June 1979 note by a 
physicians' assistant reflects that the veteran passed a 
physical examination except for his back, and that he had 
definite restriction of function due to the same, with a 
history of previous surgery on his back in 1974.  It was 
recommended that he not be placed on a job with lifting or 
prolonged standing.  In a September 1979 report, Dr. Bennett 
indicated that a recent examination revealed no change in the 
veteran's scoliosis since the examination of January 1978, 
and some findings of restricted motion.  

The report of a January 1980 VA examination reflects a 
medical history of lumbar laminectomy fusion surgery.  On the 
neurological portion of the examination it was noted that the 
veteran's back pain began in service in "1967," with 
surgery in 1974 and constant back pain postoperatively.  The 
neurological diagnosis was postoperative herniated nucleus 
pulposus, lumbar, with a history of sciatica and partial 
sensory loss, S1, left, mild.  

In a March 1982 decision, the Board denied the veteran's 
claim of entitlement to service connection for postoperative 
residuals of a suspected ruptured lumbar disc at L4 on the 
left.  The basis of the decision was that the service medical 
records did not show evidence of a back disability or injury 
in service and the evidence did not show that a back 
disability began in service or until many years thereafter.

Evidence received since the March 1982 Board decision 
includes duplicates of records previously considered.  
Evidence not previously of record includes the following:

A copy of disability application form dated in August 2000 
shows that the veteran was deemed able to do only sedentary 
work by David Horsely, M.D., and that his condition was 
chronic low back pain due to spondylosis.  

Copies of VA treatment records dated in the early 1980s were 
received in January 2001 and reflect March 1980 X-ray 
findings of abnormal configuration of the transverse 
processes of the neural arches of L4, L5 and S1.  This 
finding could not be properly evaluated without clinical 
evidence.  Records dated in April and May 1980 show a 
diagnosis of osteoarthritis of the lumbosacral spine.  

An April 2001 "second opinion" by G. Olsen, D. O., an 
orthopedic surgeon, reflects a history elicited from the 
veteran of chronic low back pain since 1966, when he 
underwent four successive spinal taps to investigate a 
possible seizure disorder.  He stated that prior to that 
time, he had had no back problems.  He was noted to have been 
recently put on disability from Chevron due to increasing 
back pain.  Following a physical examination, the impression 
rendered was failed back syndrome.  Dr. Olsen noted that 
chronic low back pain following fusion was not uncommon and 
was probably multifactorial.  Possible causes were fusing the 
wrong vertebrae or having the wrong initial diagnosis.  Dr. 
Olsen also opined that it was possible that the veteran's 
back problems were the result of the lumbar punctures he 
underwent at age 19, although there was no way to be certain 
that this was the cause.  

In an October 2001 letter, Dr. Olsen stated that in regard to 
the etiology of the veteran's failed back syndrome, it was as 
likely as not that the his back problems were the result of 
the lumbar punctures he received on active duty.  

The veteran submitted an Internet article from Web MD Health, 
dated July 9, 2002, which discusses lumbar punctures, 
including the possible side effects.  The article states that 
approximately 1 in 1,000 people experience some minor nerve 
injury which usually heals on its own with time.  Reportedly, 
there also is a "slight risk" of infection, bleeding within 
the spinal canal or damage to the cartilage between the 
vertebrae.  

The veteran testified at Board hearing in Washington, DC, in 
August 2002.  He testified that his back pain began about a 
month or two after he underwent multiple lumbar punctures in 
service and that his back condition gradually worsened until 
he could not walk and underwent surgery in 1974.  He 
testified that he began working at Bra-Con industries shortly 
after service, and repeatedly went to the shop physicians for 
his back problems in about 1967.  He also testified that he 
saw a physician monthly for about 7 years after service.  
Transcript at 5-10.  He testified that he worked at Chevron 
from 1982 to 1989, and had to stop working in 1989 after he 
cracked his fusion in an accident for which he filed a 
workers compensation claim.  Transcript at 13, 19.  He also 
identified several physicians who had treated his lumbar 
spine disorder over the years.  Transcript at 35-39.  

Legal Criteria-Service Connection and Finality

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result. 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. § 3.156(a)). 
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes. See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

With respect to disallowed claims, VCAA provides that nothing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title. VCAA § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 38 U.S.C.A. § 
5103A(f)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  

In the June 2001 statement of the case and December 2001 
supplemental statement of the case, the RO informed the 
veteran of the evidence needed to establish his claim.  The 
veteran has been given the opportunity to identify and submit 
evidence and arguments in response, and has done so.  
Additionally, the RO sent two letters in February 2001 
specifically advising the veteran as to what evidence VA 
would obtain on his behalf and what evidence he would need to 
submit in support of his claim.  At a July 2001 conference 
with the DRO, it was agreed that that the veteran would 
attempt to obtain the address of a post-service employer who 
might have pertinent medical records.  The RO followed up 
with a September 2001 letter requesting a reply from the 
veteran regarding whether he had been able to secure the 
address.  Although the veteran responded with the name of the 
former employer he indicated that he did not know the address 
and that his representative had been unable to identify the 
company on the Internet.  Finally, at the August 2002 hearing 
the veteran was further advised as to what evidence he would 
need to obtain to support his claim.  

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
what evidence he could submit himself or should sufficiently 
identify so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

The Board finds, therefore, that the RO has satisfied the 
duty to notify and assist the veteran in support of reopening 
his claim for service connection.

In March 1982, the Board denied entitlement to service 
connection for a back condition because the evidence then of 
record did not show that the veteran then had lumbar spine 
disorder related to active duty. 

The most significant evidence submitted subsequent to the 
1982 Board decision is the statement of October 2001 from Dr. 
Olsen, who stated that it is as likely as not that the 
veteran's current lumbar spine problems are the result of the 
lumbar punctures he received in service.  This evidence 
provides an apparent link between the lumbar spine disorder 
and the lumbar puncture procedures during service and is so 
significant that it must be considered to fairly decide the 
claim.  See Elkins v. West, 12 Vet. App. 209 (1999).  The 
Board finds, therefore, that new and material evidence 
pertaining to service connection for a lumbar spine disorder 
has been submitted, and the claim for service connection is 
reopened.  

II.  Seizure Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

The substantive appeal regarding the hearing loss claim was 
signed by the veteran.  On August 25, 2002, the Board 
received a statement signed by the veteran stating: "During 
my personal hearing on August 1, 2002 I requested that the 
issue of entitlement to service connection for blackout 
spells be withdrawn.  You directed that I do so in writing.  
Please accept this as a formal request to withdraw the issue 
of entitlement to service connection for blackout spells."

The veteran has withdrawn his appeal regarding a seizure 
disorder and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine 
disorder, consisting of residuals of laminectomy, lumbar 
spine with fusion L4-S1, is reopened.

The appeal of the issue of entitlement to service connection 
for a seizure disorder, claimed as blackout spells, is 
dismissed.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

